DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of the amendment filed on November 19, 2021.  Claims 2-4 have been cancelled, claims 1 and 5 are pending.
Response to Arguments
Applicant’s arguments, see pages 5-9, filed November 19, 2021, with respect to claims 1 and 5 have been fully considered and are persuasive.  The rejection of September 2, 2021 has been withdrawn. 
Allowable Subject Matter
Claims 1 and 5 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate or render obvious a vehicle drive device having an electric motor, a drive force distribution device; and a control device, a first multi-disc clutch, a second multi-disc clutch, a first pressing mechanism, and a second pressing mechanism, the control device configured to acquire vehicle information, compare a first rotation speed of the first output rotation member to a second rotation speed of the second output rotation member, control the electric motor such that a torque that is input to the input rotation member is equal to a sum of the first command output torque and the second command output torque, control the first pressing mechanism such that a first maximum of a torque that is able to be transmitted by the first multi-disc clutch is equal to the first command output torque when the first rotation speed is less than the second rotation .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN HOLMES/Primary Examiner, Art Unit 3655